DETAILED ACTION
	For this action, Claims 1-7 and 9-14 are pending.  Claim 8 has been cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01 December 2020, with respect to the rejections of claims 1-3 and 7-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made of Claims 10-12 in view of 35 U.S.C. 112(b) and detailed below.  Applicant has amended the claims in a manner that overcomes the grounds of rejection of the prior office action; therefore, upon further search and consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment and the various interview summaries for the interview conducted 13 November 2020.  Upon further consideration of the claim amendments, new grounds of rejection under 35 U.S.C. 112(b) are made and detailed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10, upon which Claims 11 and 12 are dependent, recites “a self-contained, unitary water disinfecting module of claim 8”; however, Claim 8 has been cancelled via amendment within this filing.  Claims 10-12 are thusly considered indefinite because the dependency of Claim 10 is unclear.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume Claim 10 is dependent on Claim 1.  

Allowable Subject Matter
Claims 1-7, 9, 13, and 14 are considered allowable at this time.  A more detailed reasons for allowance will be provided upon allowance of the entire claim set.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/23/2021